DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments overcome the previous prior art rejections. Therefore, the previous prior art rejections have been withdrawn. However, upon further search and consideration, new rejections have been made based on previously cited prior art in combination with newly found reference O’Brien (US 20140339428 A1).
Regarding Applicant’s argument that any proposed modification to the clear lancet of Kuriger would change the principle of operation, it is noted that transmissive and transflective spectroscopy measurements are known variants in the art of spectroscopy (e.g. see O’Brien and additional prior art), and it is obvious to add a reflective coating to go from transmissive to transflective (e.g. see O’Brien and additional prior art). The principle of operation remains the same: light passes through the sample, some of the wavelengths of the light are absorbed by the sample, and the light is detected by the detector at a variety of wavelengths to determine information about the sample. As explained below, in the transflective setup, the light beam passes through the sample twice, which increases measurement’s sensitivity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriger (US 2007/0213636; cited by Applicant) in view of O’Brien (US 20140339428 A1) and Petrich (US-20080036999-A1).
Regarding claim 1, Kuriger teaches a method of collecting and analyzing blood, said method comprising: 
cutting the skin of a subject with a lancet (figures 2-4, where the lancet is 18 and the skin is S); 
collecting a blood sample of the subject with the lancet (figures 2-4, where the blood is B; paragraph 25); 
passing light through the blood sample on the lancet (figure 5 and paragraphs 20 and 27); and 
collecting the light passed through the blood sample with an optical spectrometer for analysis of the blood sample (paragraphs 20 and 28 teaches collecting the light passed through the blood sample and performing optical spectrometry for analysis of the blood sample; this suggests optical spectrometer since it performs optical spectroscopy).  

    PNG
    media_image1.png
    767
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1219
    802
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    635
    1080
    media_image3.png
    Greyscale

For the reasons given above, the examiner considers Kuriger as anticipating the claim. Alternatively, if one were to consider Kuriger as not teaching an optical spectrometer, Petrich teaches a similar method in which the optical spectroscopy is performed with an optical spectrometer (paragraph 19). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuriger such that the optical spectroscopy is performed by an optical spectrometer in order to have a system that can quickly and efficiently measure the spectrum. 
Kuriger doesn’t explicitly teach the collecting is with an optically reflective portion of the lancet, and the light is reflected off of the optically reflective portion of the lancet.
O’Brient teaches that transmissive and transflectance spectroscopy modes are variations of each other (figures 3A-C; paragraphs 40 and 60). Furthermore, O’Brien teaches that the transflectance mode provides the benefit of allowing the light beam to go through the sample twice (paragraph 60) and is achieved by adding a reflective coating to the surface holding the sample to form an optically reflective portion, such that the light is reflected off of the optically reflective portion (figure 3C and paragraph 60). 

    PNG
    media_image4.png
    1007
    807
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    596
    691
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding an optical coating to the lancet surface holding the blood sample to form an optically reflective portion of the lancet, such that the collecting is with an optically reflective portion of the lancet, and the light is reflected off of the optically reflective portion of the lancet in order to increase sensitivity of the spectroscopy measurements by having the beam go through the blood sample twice (also see additional prior art).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, O’Brien, and Petrich as applied to claim 1 above, and further in view of Miki (US 20020123677 A1; cited by Applicant).
Regarding claim 2, Kuriger doesn’t explicitly teach allowing the liquid blood sample to dry on the lancet to form a dried blood sample.
Miki teaches that allowing the blood sample to dry provides the benefit of increasing the measurement accuracy by reducing the interference caused by the light interacting with water (paragraph 52).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method further comprises allowing the liquid blood sample to dry on the lancet to form a dried blood sample in order to increase the measurement accuracy by reducing the interference caused by the light interacting with water.
Regarding claim 3, in the above combination, the method further comprises subjecting the dried blood sample to optical spectroscopy (Miki, paragraph 52).  
 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, O’Brien, and Petrich as applied to claim 1 above, and further in view of Hildenbrand (US 20030059948 A1; cited by Applicant).
Regarding claims 4-6, Kuriger doesn’t explicitly teach collecting the blood sample of the subject with the lancet comprises collecting a volume of less than 10 microliters of blood (claim 4); collecting the blood sample of the subject with the lancet comprises collecting a volume of less than 5 microliters of blood (claim 5); collecting the blood sample of the subject with the lancet comprises collecting a volume of less than 1 microliters of blood (claim 6).  
Hildenbrand teaches that collecting a volume of less than 1 microliters provides the benefit of minimizing pain for the subject (paragraphs 21-22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the collecting the blood sample of the subject with the lancet comprises collecting a volume of less than 1 microliters of blood in order to minimize pain to the subject.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, O’Brien, Petrich, and Miki as applied to claim 2 above, and further in view of Kuenstner (US 6,285,448; cited by Applicant).
Regarding claims 7-8, the above combination teaches subjecting the dried blood sample to spectroscopy (Miki, paragraph 52). 
However, the above combination doesn’t explicitly teach the spectroscopy is infrared spectroscopy (claim 7); the spectroscopy is mid-infrared spectroscopy (claim 8).
Kuenstner teaches that subjecting a dried blood sample to mid-infrared spectroscopy provides the benefit of determining glucose concentration (column 2, lines 35-60 and column 8, lines 10-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the spectroscopy is mid-infrared spectroscopy in order to determine glucose concentration and cholesterol (also see additional prior art).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, O’Brien, and Petrich as applied to claim 1 above, and further in view of Miki and Garcia-Rubio (US 20020122168 A1; cited by Applicant).
Regarding claim 9, Kuriger teaches conducting optical spectroscopy upon a blood sample to obtain a blood spectra (paragraphs 20 and 27-28).
Kuriger doesn’t explicitly teach conducting optical spectroscopy upon a plurality of dried blood samples obtained from a plurality of subjects to obtain a plurality of dried blood spectra.  
Miki teaches that conducting optical spectroscopy upon a dried blood sample to obtain a dried blood spectra provides the benefit of increasing the measurement accuracy by reducing the interference caused by the light interacting with water (paragraph 52).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method further comprises allowing 
The above combination doesn’t explicitly teach the sample is a plurality of samples from a plurality of subjects.
Garcia-Rubio teaches a similar method comprising conducting optical spectroscopy upon a plurality of blood samples obtained from a plurality of subjects to obtain a plurality of blood spectra (paragraphs 49-51).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sample is a plurality of samples from a plurality of subjects in order to obtain a plurality of dried blood spectra so as to provide health information for multiple patients.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, O’Brien, Petrich, Miki, and Garcia-Rubio, as applied to claim 9 above, and further in view of Liu (US 20080153171 A1; cited by Applicant).
Regarding claim 10, the above combination doesn’t explicitly teach constructing a model from the plurality of dried blood spectra.  
Liu teaches constructing a model from blood spectra (paragraphs 20, 31, 42-43, 52, 55-56, and 59-61).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by constructing a model from the plurality of dried blood spectra in order to accurately measure desired components in the blood.
Regarding claim 11, in the above combination the model is constructed using one or more multivariate least squares methods (Liu, paragraph 53)
Regarding claim 13, the above combination comprises utilizing the model to allow predictive analysis of blood chemistry of an unknown blood sample (Liu, paragraph 56).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, O’Brien, Petrich, Miki, and Garcia-Rubio, as applied to claim 10 above, and further in view of Haaland (US 6341257 B1)
Regarding claim 12, Kuriger doesn’t explicitly teach the model is constructed using an augmented classical least squares method.
Haaland teaches that a model constructed using an augmented classical least squares method allows one to have a more versatile model when using spectroscopy to determine information about samples, because it incorporates the best features of augmented classical least squares method with the best features of other algorithms that form the model (column 3, line 40 – column 4, line 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the model is constructed using an augmented classical least squares method in order to make the model more versatile by incorporating the best features of augmented classical least squares method with the best features of other algorithms that form the model.
Additional Prior Art
Birarda (US 20170138845 A1) reads, “" In some embodiments, the data are infrared spectra collected via transmission mode or transflectance mode (also called reflectance mode, or double-pass transmittance mode)" (paragraph 83) and "In other embodiments, the IR compatible substrate is either coated or comprised of an IR compatible material such as a metal or semiconductor material. In one embodiment, the substrate is coated with an IR-reflective coating such as a gold coating." (paragraph 79) and " All IR spectromicroscopy measurements are performed in transflectance mode, In some embodiments, the beam can be transmitted through the sample, reflected off the gold-coated upper 
US 20160143539 A1 discloses

    PNG
    media_image6.png
    1262
    727
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1434
    882
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1300
    912
    media_image8.png
    Greyscale


US 20110009738 A1 reads, “A system for visualizing needle entry into a body is presented. The system includes a needle for entering a body. The needle is coated with a radiation scattering coating on at least a portion of the needle. The system additionally includes a radiation visualization device which detects reflected radiation directed at a target body and enables medical personnel to view anatomical structures such as a blood vessel along with the inserted needle within a body. “ [0013] In another aspect, a method of visualizing needle entry into a blood vessel includes providing a needle having a radiation scattering coating, providing a radiation visualization device, inserting the needle into 

    PNG
    media_image9.png
    1034
    764
    media_image9.png
    Greyscale

Brief Summary Text - BSTX (14):

US 20030083686 A1 (previously cited) reads, “[0227] By calibrating the intensity of reflected light from the reflective member 319 for various positions of the lancet 297 during the operating cycle of the driver coil pack 295, the position of the lancet 297 can thereafter be determined by measuring the intensity of reflected light at any given moment.” and [0147] In another embodiment, a feedback loop can use a commercially available LED/photo transducer module such as the OPB703 manufactured by Optek Technology, Inc., 1215 W. Crosby Road, Carrollton, Tex., 75006 to determine the distance from the fixed module on the stationary housing to a reflective surface or target mounted on the lancet 
US 20140100524 A1 reads, “[0051] In order to determine the needle-vein intersection (i.e. when the needle tip touches the vein surface, consecutive values of needle reflectance below the skin are registered during the catheter insertion process. It will be noted that, due to the high absorption of blood, the same needle reflectance values are expected to be detected at the needle tip (observed over the skin) while it is in the vein. Accordingly, needle-vein intersection occurs when the observed needle tip reflectance becomes equal to vein reflectance.”

    PNG
    media_image10.png
    683
    737
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1020
    809
    media_image11.png
    Greyscale

US 6285448 B1 (previously cited) reads, “Currently, glucose testing requires taking a blood sample with the use of a steel lancet as often as 4 times a day. The sample is then analyzed using a glucose meter.”
US 20030059948 A1 reads, “[0021] For the purposes of the invention, GC or CE columns whose dimensions are customarily such that even very small liquid sample quantities, for example 0.5 .mu.l of blood or interstitial tissue fluid, are sufficient for a function test using capillary lengths of 1 cm or less, have proven to be useful.”
(US 20080153171 A1; cited by applicant) reads, “[0009] Applicants have previously obtained U.S. Pat. No. 7,022,527, the entire contents of which are incorporated herein by reference, which teaches that a set of clinically relevant serum analytes may be determined accurately based on mid-infrared 
US 4427889 A reads, “FIG. 4 is an infrared absorption spectrum of dried human whole blood the glucose content of which is within the normal physiological range;”
US 20080036999 A1 reads, “[0050] FIG. 1 shows an absorption spectrum of a blood sample from an Alzheimer's patient. The upper third of FIG. 1 shows a typical absorption spectrum that was measured on a dried sample of blood serum from a patient with Alzheimer's disease.
US 20110143961 A1 reads, “[0057] The spectrum of dried blood along with the two components extracted from statistical analysis is examined as illustrated in FIG. 5. Major peaks are labeled to illustrate which components are contributing to specific peaks of the dried blood. Some peaks in the blood spectrum are a combination of both components. Component 1 was found to be the major component, and component 2 was the minor. Comparison to literature data (Sato et al., "Excitation Wavelength-Dependent Changes in Raman Spectra of Whole Blood and Hemoglobin: Comparison of the Spectra with 514.5-, 720-, and 1064-nm Excitation," J. Biomed. Opt. 6:366-70 (2001), which is hereby incorporated by reference in its entirety) reveals that component 2 is similar to hemoglobin due to the presence of peaks around 1000, 1368, 1542, and 1620 cm.sup.-1 in the component. Hemoglobin contributes to 97% of dried blood, so it is expected that hemoglobin would be one of the principle components found through statistical analysis. It is believed that component 1 is coming from the protein fibrin. Fibrin is formed during the blood clotting process and can be found in a large concentration in the dried blood. Only a small amount of literature data on the Raman spectrum of fibrin is available, but some of the unique peaks such as 967, 1248, and 1342 cm.sup.-1 in component 1 are similar to major peaks of pure fibrin and further suggest that this major component of the dried blood is in fact fibrin. 

US 20150338338 A1 reads [common inventor], “   [0055] FIG. 14 shows example spectra of fat, milk, dried red blood cells, red blood cells…” and “the drying of red blood cells can provide some enhancement in spectroscopic measurements. For example, since water is known to interfere with infrared measurements, the removal of water from the sample may improve the spectral signal of the sample of interest. Alternatively or in combination, the removal of water from the sample may cause the sample region of interest, e.g., red blood cell membranes, to adsorb on the measurement surface, resulting in an improvement of the spectral signal of interest. Removal of at least some water from the blood samples may further inhibit lysing of the red blood cells, such that the red blood cell membranes remain substantially intact during measurement. Accordingly, the methods and apparatus disclosed herein may be configured to identify blood pressure of blood samples with at least some water removed from the blood sample, in order to improve the spectral signal of the red blood cell membranes. For example, the blood samples with about 50% of the water of the blood sample removed may be measured.” (paragraph 246(
US 5636633 A teaches measuring blood with infrared spectroscopy
US 20130143226 A1 reads, “[0003] An alternative method known as dried blood spot (DBS) sampling has also been used for screening newborns for congenital metabolic diseases. In this sampling 
US 20140276217 A1 reads, “[0031] FIG. 6 is a schematic diagram of a system 600 for analyzing a dried blood sample, according to an example embodiment. The system 600 includes an optic system 610 and a robot 620 for grabbing the handle 220 of a sampling device 200 and positioning the dried blood portion 212 of the absorbent material 210 before the optic system 610. The system 600 also includes a processor associated memory 2000, a source of solvent 630, a container for the solvent 640 and a liquid chromatogram/mass spectrometer system 650. In one embodiment the system could include an optical reference object 215 or area standard.”
(US 6285448 B1; cited by Applicant) reads, “Efforts have been made to avoid some of the problems associated with the ATR accessories while maintaining at least a similar level of accuracy. For example, Budinova et al. took spectroscopic measurements on dried blood and serum samples using infrared transmission. G. Budinova, J. Salva and K. Volka, "Application of Molecular Spectroscopy in the Mid-Infrared Region for the Determination of Glucose and Cholesterol in Whole Blood and in Blood Serum," Applied Spectroscopy, Vol. 51(5), p. 631, 1997. Measuring the transmittance of infrared waves is less complex than the ATR measurements, but there are some drawbacks. For example, dried samples were required because of the difficulty in obtaining accurate results with liquid blood or serum. Budinova et al. found that "transmittance measurements of liquid blood or serum are impossible in the mid-IR because of the presence of water in the matrix." Id. They disclose a method requiring careful 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877